Citation Nr: 0623885	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gunshot wound to 
the right thigh, claimed as secondary to PTSD.

3.  Entitlement to service connection for chronic liver 
disease.

4.  Entitlement to service connection for a chronic dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

In December 2003, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


REMAND

The record indicates that in April 2006, the Board sent the 
veteran a letter at his last known address.  The letter was 
returned to the Board with the notation "deceased".  The RO 
should attempt to ascertain whether the veteran is living or 
dead.  If the veteran is found to be living or no information 
can be found, then the RO should continue with the 
development and adjudication of the veteran's claims.  If the 
veteran is deceased, the RO should obtain documentation of 
his death and associate it with the claims folder.

The Board's remand in June 2004 instructed the RO via the 
Appeals Management Center to attempt to contact the United 
States Federal Prison in Lewisburg, Pennsylvania and obtain 
all treatment records for the veteran dated from 1974 to 
1981.  The RO did not attempt to obtain this medical 
evidence.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board confers on a veteran, as a 
mater of law, the right to compliance with the remand orders, 
and that the Secretary of Veterans Affairs has a concomitant 
duty to ensure compliance with the terms of the remand.  The 
Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Because the RO did not attempt to obtain those medical 
records identified in the June 2004 remand, the veteran's 
claims must be remanded.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records, or in this case records from a federal 
prison.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO via the Appeals Management Center for the 
following action:

1.  The RO should attempt to ascertain if 
the veteran is living or dead.  If the 
veteran has died, the RO should obtain a 
death certificate or other written 
evidence and associate it with the claims 
folder.  If the veteran is found to be 
alive, or if no determination can be made, 
then the RO should proceed with 
development and adjudication of the 
veteran's claims.

2.  The RO should obtain all available 
treatment records from the United States 
Federal Prison in Lewisburg, Pennsylvania, 
dated form 1974 to 1981.  If no records 
can be found, the RO should obtain written 
confirmation of that fact.

3.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal (including 
regulations relating to service connected 
skin disabilities).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



